Name: Commission Regulation (EEC) No 1502/79 of 17 July 1979 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 7 . 79 Official Journal of the European Communities No L 182/9 COMMISSION REGULATION (EEC) No 1502/79 of 17 July 1979 establishing the standard average values for customs purposes of citrus fruits and apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits (*), as last amended by Regulation (EEC) No 223/78 (2 ), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3 ), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 20 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 July 1979 . For the Commission Finn GUNDELACH Vice-President 0) OJ No L 171 , 4 . 8 . 1970, p . 10 . I2) OJ No L 32, 3 . 2. 1978 , p . 7 . (3) OJ No L 165, 28 . 6 . 1975, p. 45 . (4) OJ No L 32, 3 . 2. 1978 , p. 10 . No L 182/ 10 Official Journal of the European Communities 19 . 7 . 79 ANNEX Table I : Citrus fruits Code Description Amount of standard average values/ 100 kg gross Bfrs/ Lfrs Dkr DM FF £ Irish Lit F1 £ sterling 1 . Lemons : 1.1  Spain 1 681 300.39 104-61 243.89 27-64 47 047 115.20 25-67 1.2 (deleted) 1.3  Countries in southern Africa 1 875 335.08 116.70 272.05 30-83 52 480 128-50 28-64 1.4  Other African countries and countries on the Mediterranean 1.5  USA 1 883 336-57 117-21 273.26 30-97 52 713 129.07 28.76 1.6  Other countries 1 859 332-25 115.71 269-75 30-57 52 037 127.41 28-39 2. Sweet oranges : 2.1  Countries on the Mediterranean : 2.1.1  Navels (with the exception of Navel sanguines), Navelines, Navelates, Salus ­ tianas, Vernas , Valencia lates , Maltese blondes, Shamoutis, Ovalis , Trovita, Hamlins 1 569 280-45 97-67 227.69 25-81 43 924 107-55 23-97 2.1.2  Sanguines and semi-sanguines, including Navel sanguines and Maltese sanguines . . 1 248 223.1 1 77.70 181.14 20-53 34 943 85-56 19-07 2.1.3  Other 2.2  Countries in southern Africa 1 853 331-28 115-37 268-96 30-48 51 885 127.04 28-31 2.3  USA 1 962 350-61 122-10 284-66 32-26 54 912 134.45 29-96 2.4  Brazil 1 243 222-23 77-39 180-42 20-45 34 805 85-22 18.99 2.5  Other countries 1 610 287-82 100.24 233-68 26-48 45 079 110.38 24.60 3 . Grapefruit and pomelos : 3.1 (deleted) 3.2  Cyprus, Egypt, Gaza, Israel , Turkey .... 1 101 196-77 68-53 159-75 18-10 30 818 75-46 16.81 3.3  Countries in southern Africa 1 704 304.51 106-05 247-23 28.02 47 693 116-78 26-02 3.4  USA 1 396 249.59 86.92 202-64 22-97 39 091 95-72 21.33 3.5  Other American countries 1 794 320-67 111.68 260-35 29-51 50 223 122-97 27-40 3.6  Other countries         4. Clementines         5 . Mandarines including wilkings 2 467 440-85 153.53 357-92 40-57 69 045 16906 37-68 6 . Monreales and satsumas         7. Tangerines, tangelos , tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere speci ­ fied or included 1 488 266-08 92-66 216.02 24-48 41 673 102-04 22-74 Table II : Apples and pears 8 . Apples : 8.1  Countries of the southern hemisphere . . . . 1 724 308-19 107.33 250-22 28-36 48 269 118-19 26.34 8.2  European third countries 8.3  Countries of the northern hemisphere other than European countries 2 120 378-95 131-97 307-67 34.87 59 351 145-32 32.39 9 . Pears : 9.1  Countries of the southern hemisphere .... 1 938 346.46 120-66 281-29 31-88 54 262 132.86 29-61 9.2  European third countries -(') -(') -0) -(') -(') -(') -(') -H 9.3  Countries of the northern hemisphere other than European countries  (*) The standard average value for this code number is established by Regulation ( EEC) No 2288 /78 of 28 September 1978 (OJ No L 275 of 30 . 9 . 1978 ).